DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/20/2020 has/have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to because reference numeral “10” in Fig. 1 fails to include an indicator line and/or an arrow identifying which structure reference numeral “10” is associated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  
Claim 2 (and thereby dependent claims 3-11) includes a minor typographical error in line 4 at “an waveguide”; and 
Claim 9 includes a minor typographical error in lines 1-2 at “comprising at torque wrench assembly”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-5 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon et al. (US 2015/0182250).
Conlon discloses (see Figs. 4-14D) an ultrasonic surgical instrument comprising the following claim limitations:
(claim 2) a housing (222, Fig. 5); an ultrasonic transducer (12) supported by the housing (222) (see exemplary Fig. 1 and 12; [0101]; [0105]; transducer assembly expressly disposed within handle/housing); a waveguide (102, see 
(claim 3) wherein the ultrasonic transducer (12) includes an ultrasonic horn ([0093]; i.e. threaded stud extending distally from the transducer 12) extending distally therefrom, the ultrasonic horn having a first engagement member ([0093]; i.e. thread portions of stud), and wherein the waveguide (102) defines a second engagement member (103, Fig. 4) configured to (i.e. capable of) releasably engage the first engagement member to thereby releasably engage 
(claim 4) wherein the first and second engagement members are configured to (i.e. capable of) threadingly engage one another upon relative rotation therebetween (see Fig. 4; [0093]; threaded stud of transducer 12 and threaded recess 103 of waveguide expressly disclosed as providing releasable engagement coupling therebetween);
(claim 5) wherein the outer knob (233) extends from an opening (223, Fig. 6) defined within the housing (222) (as shown in Fig. 6);
(claim 8) wherein the ultrasonic transducer (12) includes a piezoelectric stack ([0001]; [0092]; [0143]; see exemplary Fig. 26);
(claim 9) further comprising a torque wrench assembly ([0098]; [0114]-[0115]) operably associated with the waveguide (102) to limit application of torque thereto ([0098]; [0114]-[0115]; torque wrench and/or other torque limiting means expressly disclosed to adjust the transducer-to-waveguide coupling with  an appropriate amount of torque);
(claim 10) further comprising a generator (16, Fig. 1; [0092]) engaged with the ultrasonic transducer (12) to define a transducer and generator assembly, the transducer and generator assembly configured to (i.e. capable of) releasably couple to the housing ([0092]; generator 16 may expressly comprise a cable coupling, a replaceable battery, and/or other on-board power source);
(claim 11) further comprising a battery assembly configured to (i.e. capable of) releasably couple to the housing, the battery assembly configured to (i.e. capable of) power the generator (16) for driving the ultrasonic transducer (12) ([0092]; generator 16 may expressly comprise a cable coupling, a replaceable battery, and/or other on-board power source);
(claim 12) a housing (222, Fig. 5) defining an opening (223, Fig. 6); an inner housing (231, Figs. 8-9) extending through the opening (223) (as shown in Figs. 14A-14B); an outer knob (233, Fig. 5) disposed externally of the housing (222) (as shown in Fig. 5) and slidably positioned about the inner housing (231) in fixed rotational orientation relative thereto ([0116]; knob 233 expressly translatable along the longitudinal axis from a locked proximal position to an unlocked distal position relative to the inner housing 231), the outer knob (233) selectively translatable relative to the inner housing (231) between an unlocked position, wherein the outer knob (233) is spaced from the housing (222) ([0116]; unlocked position wherein the knob 233 is moved distally relative to housing 222), and a locked position wherein the outer knob (233) is rotationally locked relative to the housing (222) ([0116]; locked position wherein the knob 233 is moved proximally relative to housing 222); andPage 3 of 5Attorney Docket No.: C00017250USO1CON (203-11907 CON)Preliminary Amendment an elongated assembly (230, Fig. 8) extending distally from the housing (222) (as shown in Fig. 5) and rotatably coupled to the outer knob (233) such that rotation of the outer knob (233) rotates the elongated assembly (230) ([0116]; knob 233 expressly keyed to elongated assembly 230 and capable of rotating elongate assembly 230 when knob is in the unlocked position);
(claim 13) wherein the elongated assembly (230) includes at least one sleeve (232) extending distally from the housing (222) and an end effector assembly (240) disposed at a distal end of the at least one sleeve (230) (as expressly shown in Fig. 5);
(claim 14) wherein the end effector assembly (240) includes a jaw (244) and a blade (242), the jaw (244) movable relative to the blade (242) between a spaced-apart position and a clamping position (as shown in Fig. 5; [0101]-[0102]; clamp arm 244 expressly pivots relative to the blade 242);
(claim 15) wherein the at least one sleeve includes a first sleeve (232) pivotably supporting the jaw (244) thereon and a second sleeve (i.e. inner tube; [0102]) operably coupled to the jaw (244) such that sliding of the second sleeve (i.e. inner tube; [0102]) about the first sleeve pivots the jaw (244) relative to the blade (242) between the spaced-apart position and the clamping position (see Fig. 5; [0101]-[0102]; two sleeves sliding relative to each other actuates the pivotal jaw 244);
(claim 16) further comprising an ultrasonic transducer (12) supported by the housing (222) (as shown in Fig. 12), wherein the outer knob (233) is rotatably fixed relative to the ultrasonic transducer (12) such that rotation of the outer knob (233) rotates the ultrasonic transducer (12) ([0093]; waveguide 102 (see Fig. 4) is expressly mechanically secured to transducer 12; [0116]-[0117]; outer sheath, inner tube, waveguide (with transducer attached thereto), and end effector are all rotatable and/or lockable as a unit depending on the proximal and/or distal position of knob 233); and
(claim 17) further comprising a waveguide (102, Fig. 4) coupled to the ultrasonic transducer (12) ([0093]; waveguide 102 is expressly mechanically secured to transducer 12) and extending distally from the housing through the elongated assembly (230) (as shown in Figs. 4-5; waveguide 102 distally extends from housing 222 through the elongated assembly 230).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,582,944.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires the same base elements; regarding claim 2, a housing, an ultrasonic transducer, a waveguide, and an outer knob; and regarding claim 12, a housing, an inner housing, an outer knob, and an elongated assembly.  It is well known that a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 10,582,944 anticipate the broader genus claims of the present invention. 

Allowable Subject Matter
Claims 6-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claims that claims 6-7 and 18 remains subject to the claim objections and double patenting rejections, as set forth above, which must be resolved before such subject matter may be rewritten into independent form to provide claims in proper condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Bales et al. (US 5,293,878).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771